AO 91 (Rev. 11111) (WDMO 05/19) Criminal Complaint



                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western District of Missouri

                  United States of America                           )
                              v.                                     )
                                                                     )       Case No. 21-3005-MJ-WJE
                                                                     )
         CRAIG MICHAEL GLOVER, [DOB:
                                                                     )
                  04/1511970]                                        )
                                                                     )
                         Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   12/1119- 3/13/20               in the county of                   Cole                in the
                                                                                                ----------------------
        Western       District of             Missouri           , the defendant(s) violated:

             Code Section                                                        Offense Description

18 U.S.C. § 2251(a)                              Between July 17,2019 and July 16,2020, said dates being approximate, within Cole
NLT 15 Years Imprisonment                        County, in the Western District of Missouri, the defendant, CRAIG MICHAEL
NMT 30 Years Imprisonment                        GLOVER, attempted to employ, use, pursuade, induce, entice and coerce a minor,
NLT 5 Years Supervised Release                   FV I, to engage in any sexually explicit conduct for the purpose of producing a visual
NMT Life Supervised Release                      depiction of such conduct, which visual depiction was transported in interstate
Class 8 Felony                                   commerce; all in violation of Title 18, United States Code, Sections 2251(a) and (e).


          This criminal complaint is based on these facts:


See affidavit of FBI SA Sean McDermott, attached hereto and made a part hereoffor all purposes.




          ~ Continued on the attached sheet.



                                                                             ~                   Complainant's signature

                                                                                                FBI SA Sean McDermott
  o   Sworn to before me and signed in my presence.                                              Printed name and title

 xo   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or other reliable
      electronic means.

Date:             02/02/2021
                                                                                                    Judge's signature

Western District of Missouri                                                       Willie J. Epps, Jr., United States Magistrate Judge
                                                                                                 Printed name and title




                  Case 2:21-mj-03005-WJE Document 1 Filed 02/02/21 Page 1 of 1
